Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/4/2021 have been fully considered but they are not persuasive.

With regard to claim 1, and Applicant’s assertion Johnson fails to disclose “generating, by a base station, first metadata associated with the first transducer device, wherein the first metadata corresponds to the first raw data” since “event definition does not correspond to raw data generated by one or more transducers” (Remarks 15), the Examiner respectfully disagrees.  Johnson’s event definition describes events to be detected by the transducer control modules (14:34–37; 14:54–64).  The transducer control modules detect events by comparing values of raw data collected from transducers with the event definitions (14:18–27).  Since the event definitions are compared to raw transducer data to detect events, the event definitions “correspond to” the raw data indicative of an event occurring.  To the extent Applicant may have intended to require a different type of relationship by the term “correspond to”, the current claim language contains no definition or other limitation on the “correspond to” relationship.  The Examiner recommends amending the claim to more clearly define the relationship between the raw data and the “first metadata.”

With further regard to claim 1, and Applicant’s assertion Johnson fails to disclose “transforming raw data into transducer data” (Remarks 15), the Examiner respectfully disagrees.  Johnson discloses the base station (monitoring system 20) receiving event reports generated by transducer control modules (13:59–14:6), which may contain raw data collected from 

With further regard to claim 1, and Applicant’s assertion Gallo fails to disclose “transforming raw data into transducer data” (Remarks 15–16), the Examiner respectfully disagrees.  Gallo teaches a formatting indicator in the form of a template (e.g., ¶74; ¶91) to be combined with raw data collected from a sensor (e.g., sensor readings)(¶74;¶89) in forming a message for transmission to an appropriate destination (¶92–93).  Combining the raw data (e.g., sensor readings) with the template to generate a message teaches “transforming” the raw data into “transducer data” (i.e., the message to be transmitted).  The specification and claims fail to define the contents or format of “transducer data.”  If Applicant intends for “transducer data” to contain specific information or be organized in a specific format, the claims must be amended to limit the term in that manner.

With further regard to claim 1, and Applicant’s assertion Gonzalez-Banos fails to disclose “the first metadata corresponds to the first raw data, and the first metadata is effective to indicate a first format of a first parameter of the first raw data, wherein the first format includes a first unit of measure for the first parameter” since “Gonzalez-Banos discloses configuring a sensor to report data in a specified format when the sensor is configurable, which would result in the raw data transmitted by the sensor already having the parameter in the desired format” (Remarks 16–17), the Examiner respectfully disagrees.  Gonzalez-Banos teaches configuring a sensor using a command to indicate a format in which data is to be reported (¶31).  This “indicate[s] a first format of a first parameter of the first raw data” and including it in the event 

In summary, Applicant’s arguments generally rely upon limitations not present in the current claim language.  The Examiner recommends amending the claims to more explicitly define the claimed “correspond to” relationship, define the structure of the claimed “transducer data,”  and clearly set forth how the “first format of the first parameter of the first raw data” is used within the system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 6,553,336) in view of Gallo et al. (US 2015/0379853) further in view of Gonzalez-Banos et al. (US 2007/0078527).

With regard to claim 1, Johnson discloses a method for generating a report relating to transducer data, the method comprising:
identifying first raw data collectable by a first transducer device (TCMs may collect data from one or more monitored transducers)(13:50–62); 
generating, by a base station (monitoring system 20), first metadata associated with the first transducer device (event definitions may be created and sent to respective TCMs)(14:51–58; 16:57–61), wherein the first metadata corresponds to the first raw data (event definitions correspond to the raw data generated by one or more monitored inputs of transducers)(14:31–54); 
sending, by the base station, the first metadata to the first transducer device (event definition is sent to the appropriate TCM)(14:51–58; 16:57–61); 
identifying second raw data collectable by a second transducer device (TCMs may collect data from one or more monitored transducers; the system may contain a second TCM)(14:50–62; 16:57–61; 18:5–7); 
generating, by the base station, second metadata associated with the second transducer device (event definitions may be created and sent to respective TCMs)(14:51–58; 16:57–61), wherein the second metadata corresponds to the second raw data (event definitions correspond to the raw data generated by one or more monitored inputs of transducers)(14:31–54); 

receiving, by the base station, the first raw data from the first transducer device (events may be reported when specified thresholds are exceeded)(13:59–14:6);
receiving, by the base station, the second raw data from the second transducer device (events may be reported when specified thresholds are exceeded; system may contain a second TCM)(13:59–14:6; 16:57–61; 18:5–7); 
in response to receiving the first raw data, transforming, by the base station, the first raw data into first transducer data (event reports are received via email, analyzed, and transformed for proper storage in the database)(16:44–55);
in response to receiving the second raw data, transforming, by the base station, the second raw data into second transducer data (event reports are received via email, analyzed, and transformed for proper storage in the database)(16:44–55)M-8012.002; and 
publishing the first and second transducer data on a network (event reports may be published via web server 23 for access by end-users)(16:11–24; 18:58–19:19).
Johnson fails to specifically disclose the first metadata includes data effective to indicate a first format of a first parameter of the first raw data, wherein the first format includes a first unit of measure for the first parameter, the second metadata includes data effective to indicate a second format of a second parameter of the second raw data, wherein the second format includes a second unit of measure for the second parameter, that the first and second metadata are received by the base station along with the raw data, or transforming the first and second raw data into transducer data based on the first and second metadata.
Gallo discloses a similar system for collecting and reporting sensor data (¶12).  Gallo teaches receiving, at a transducer device, a formatting indicator such as a user configurable template effective to indicate a format for organizing and transmitting raw data to a message recipient (template is provided to the sensor based detection system)(¶87; ¶91–93) and 
Gonzalez-Banos also discloses a similar system for controlling sensors and collecting data therefrom (Abstract).  Gonzalez-Banos teaches sending a command to a sensor with a format including a unit of measure to be used when reporting data from the sensor (¶30–32).  This would have been an advantageous addition to the system disclosed by Johnson and Gallo since it would have allowed units of measurement to be specified as part of the template to be used for reporting data collected by sensor, ensuring recipients of the report receive the reported data in a desired and understandable format.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide metadata effective to indicate a format of raw data collected by the transducer devices, such as a report template and/or units of measurement for use by the sensors, include the metadata with the raw data provided by the transducer devices, and transform the raw data into transducer data based on the metadata for publication, to provide published data in a format customizable and easily understood by users.

With regard to claim 2, Johnson and Gonzalez-Banos further disclose the first and second formats are the same, the first and second units of measure are the same, and the first and second parameters are the same (system may contain multiple transducers with the same function, so the templates for events associated with those transducers may be the 

With regard to claim 3, Johnson further discloses, prior to receiving the first raw data; 
receiving, by the base station, an announcement message from the first transducer device, wherein the announcement message is effective to indicate that the first transducer device is ready to receive commands associated with the first raw data (TCMs identify themselves to the monitoring system upon installation)(20:30–36); 
in response to receiving the announcement message, sending, by the base station, a command message to the first transducer device, wherein the command message includes a command for the first transducer device to generate the first raw data (monitoring system provides the TCMs with event definitions configured by the users)(14:49–58; 20:50–64).  

With regard to claim 4, Johnson further discloses the announcement message is a first announcement message, the command message is a first command message, and the command is a first command, the method further comprises: 
in response to receiving the first announcement message, sending, by the base station, a second command message to the first transducer device, wherein the second command message includes a second command for the first transducer device to generate the first raw data (transducer devices may also be queried on-demand for status information)(21:3–5); 
receiving, by the base station, a response message from the first transducer device; and  19Attorney Docket Number M-8012.002 
determining, by the base station, that the response message is a response to the first command (response messages for defined events may be received in addition to responses to on-demand queries)(20:60–64; 21:3–5). 

With regard to claim 5, Johnson further discloses, prior to receiving the first and second raw data: 
receiving, by the base station, an announcement message from the first transducer device, wherein the announcement message is effective to indicate that the first transducer device is ready to receive commands associated with the first raw data (TCMs identify themselves to the monitoring system upon installation)(20:30–36); 
in response to receiving the announcement message, sending, by the base station, a command message to the first transducer device, wherein the command message includes a command for the first transducer device to generate the first raw data (monitoring system provides the TCMs with event definitions configured by the users)(14:49–58; 20:50–64); 
receiving, by the base station, a response message from the first transducer device, wherein the response message is a response to the command message (events may be reported when specified thresholds are exceeded)(13:59–14:6);
decoding, by the base station, the response message (event reports are received, analyzed, and transformed for proper storage in the database)(16:44–55).
Johnson fails to specifically disclose the response message is received in first and second parts and generated based on the first and second parts of the response message.
Gallo discloses a similar system for collecting and reporting sensor data (¶12).  Gallo teaches creating messages in based on a formatting indicator, such as a template, resulting in messages with two parts, a template and associated sensor data or metadata (¶92; ¶74).  This would have been an advantageous addition to the system disclosed by Johnson since it would have allowed users to specify the format in which raw data should be organized by base stations, resulting in generation of customized alerts that are easy for recipients to understand.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create messages by populating a template with raw data and/or metadata from sensors, resulting in a two part message to be transmitted to a 

With regard to claim 6, Gallo further discloses transforming the first raw data includes annotating the first raw data with the first metadata; and  20Attorney Docket Number M-8012.002 
transforming the second raw data includes annotating the second raw data with the second metadata (template is combined with raw data to form the response)(¶74; ¶93). The rationale for combining this transformation process with Johnson mirrors the rationale set forth above with respect to claim 1.  

With regard to claim 7, Johnson further discloses publishing the first and second transducer data on the network includes making the first and second transducer data available through a graphical user interface or an application programming interface (website may graphically display the information to users in a table)(19:32–50).

Claims 8–20 are rejected under the same rationale as claims 1–7, since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are explicitly or inherently taught by the above cited art.







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON N STRANGE whose telephone number is (571)272-3959.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/AARON N STRANGE/Primary Examiner, Art Unit 2419